Order issaIe(I November 29, 2012




                                              In The
                              tnurt Llf Appizz1
                      fift1i 1itrirt uf rxti at IJa11ai
                                    No 05-1 0-00498-CV


                                CARY MOORE, Appellant

                                                V.

                           CAROLINE F. MOORE, Appellee



                                             ORDER


                       Before   Justices   O’Neill, Richter, and Francis

      The Motion for Rehearing filed by appellant is OVERRULED.




                                                     JUS lICE         /f